Order entered November 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00892-CV

                            DAVIS D. GILLIS, ET AL., Appellants

                                                 V.

             PROVOST & UMPHREY LAW FIRM, L.L.P., ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-15198

                                             ORDER

       We GRANT appellants’ November 18, 2013 unopposed motion for an extension of time

to file a reply brief. Appellants shall file their reply brief on or before December 11, 2013.




                                                       /s/    DAVID LEWIS
                                                              JUSTICE